Citation Nr: 9927906	
Decision Date: 09/28/99    Archive Date: 10/05/99

DOCKET NO.  98-05 009	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for 
right carpal tunnel syndrome.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Ralph G. Stiehm, Associate Counsel





INTRODUCTION

The veteran had active service from March 1943 to March 1946.  
This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio. 

In a statement recently submitted by the veteran and received 
by the Board, the veteran claims entitlement to a higher rate 
of special monthly compensation on the basis of the need for 
aid and attendance.  The Board refers this claim to the RO 
for appropriate action. 


REMAND

The veteran contends that his right carpal tunnel syndrome is 
more disabling than currently evaluated.  His representative 
has requested that the veteran be afforded an examination to 
determine the extent to which the veteran experiences 
additional functional loss as a result of weakness or pain on 
motion, in accordance with DeLuca v. Brown, 8 Vet. App. 202, 
206 (1995).  Although the veteran was afforded a VA 
orthopedic examination in September 1996, as well as a 
neurological examination in January 1997, these examinations 
did not address the presence of any additional functional 
loss resulting from pain on extended use.  That is, the 
examination reports do not include all relevant clinical 
findings pertaining to the right wrist, including the 
presence or absence of painful motion, muscle fatigue, and 
muscle strength.  Thus, the VA examination reports do not 
answer some of the points raised in DeLuca, which requires 
that functional loss be fully portrayed.  It is essential 
that the examination adequately portray the degree of 
functional loss.  38 C.F.R. §§ 4.40, 4.45 (1995); DeLuca, 
supra.  It is also pertinent to note that a July 1999 medical 
record includes the clinical observation that the veteran's 
right hand is " now is very painful [secondary] to . . . 
carpal tunnel syndrome," which suggests the possibility of 
some increased disablement since the veteran's last VA 
compensation examination.  A more current and thorough 
examination, therefore, is warranted in order to develop a 
more accurate picture of the veteran's overall degree of 
disability from his service-connected right carpal tunnel 
syndrome.  

The Board further notes that, in January 1998, the RO 
provided the veteran with a statement of the case addressing 
the issue of entitlement to an increased evaluation for right 
carpal tunnel syndrome.  Since that time, additional 
evidence, including the results of May 1998 and July 1999 VA 
examination reports, which include clinical findings relevant 
to the veteran's carpal tunnel syndrome, have been associated 
with the claims file.  A date stamp shows that the latter 
examination report was received by the RO in June 1999 (even 
though the date on the examination report is July 9, 1999), 
after the notification of appeal had been sent to the veteran 
in December 1998, and after the case had been transferred to 
the Board.  The RO does not appear to have provided the 
veteran with a supplemental statement of the case addressing 
either the May 1998 or July 1999 examination reports in the 
context of the issue of entitlement to a rating in excess of 
10 percent for right carpal tunnel syndrome.  Thus, the RO 
has not had an opportunity to consider this additional 
relevant medical evidence with respect to the issue in 
appellate status.  Further, the veteran does not appear to 
have waived consideration of the additional evidence by the 
RO as a prerequisite to action by the Board.

The regulations provide that any pertinent evidence referred 
to the Board by the RO under 38 C.F.R. § 19.37(b) (1998) must 
be referred to the RO for review and preparation of a 
Supplemental Statement of the Case (SSOC), unless this 
procedural right is waived by the appellant or 
representative, or unless the Board determines that the 
benefit, or benefits, to which the evidence relates may be 
allowed on appeal without such referral. 38 C.F.R. § 
20.1304(c) (1998).  In this case, there is no indication that 
the appellant has waived the right to have the RO review this 
evidence and prepare a SSOC.  As to the evidence received in 
June 1999, the Board observes that the veteran's failure to 
comply with the mailing requirements of 38 C.F.R. § 20.1304 
(1998) (submitting additional evidence within 90 days of 
being notified of the certification of his appeal to the 
Board), in this particular instance, does not bar 
consideration of this 'additional' pertinent evidence.  As 
indicated in 38 C.F.R. § 19.37(b) (1998) (emphasis added), 
additional evidence received by the agency of original 
jurisdiction after the records have been transferred to the 
Board for appellate consideration will be forwarded to the 
Board if it has a bearing on the appellate issue or issues.  
The Board will then determine what action is required with 
respect to the additional evidence.  It is the Board's 
judgment that the medical evidence in question should be 
referred to the RO for review and preparation of a SSOC.  38 
C.F.R. §§ 19.31, 19.37(b). (1998).  

 Therefore, this case is REMANDED for the following 
development.  

1.  The veteran should be afforded 
neurological and  orthopedic examinations 
to determine the current severity of his 
service-connected right carpal tunnel 
syndrome.  The claims file and a copy of 
this remand must be made available to the 
examiner.   All indicated tests, 
including full range of motion studies of 
the right wrist, must be performed.  In 
accordance with DeLuca v. Brown, 8 Vet. 
App. 202 (1995), the orthopedic 
examination report should address whether 
any pain (including painful motion or 
pain with use), flare-ups of pain, 
weakened movement, excess fatigability, 
or incoordination results in any 
additional functional loss.  The examiner 
should state whether any pain claimed by 
the veteran is supported by adequate 
pathology and is evidenced by visible 
behavior.  To the extent that it is 
possible, any functional loss that is 
present should be expressed as degrees of 
limitation of motion or ankylosis of the 
affected joint.

The neurological examiner should report 
all complaints and clinical findings 
relevant to the issue of the current 
severity of the veteran's right carpal 
tunnel syndrome.  The neurological 
examination must include all tests deemed 
necessary in evaluating the veteran's 
disability, including nerve conduction 
studies.   

2.  When the development requested has 
been completed, the case should again be 
reviewed by the RO on the basis of all 
the evidence.  If the benefit sought is 
not granted, the appellant should be 
furnished a supplemental statement of the 
case, which includes the May 1998 VA 
examination report and the evidence 
received by the RO in June 1999, and be 
afforded the appropriate time period to 
respond before the record is returned to 
the Board for further review.  

The purpose of this REMAND is to obtain additional 
development.  The Board does not intimate any opinion as to 
the merits of the case, either favorable or unfavorable, at 
this time.  No action is required of the appellant unless he 
is notified.

The veteran need take no action until otherwise notified, but 
he may furnish additional evidence and argument while the 
case is in remand status.  Quarles v. Derwinski, 3 Vet. App. 
129, 141 (1992); Booth v. Brown, 8 Vet. App. 109 (1995).




		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


